DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the Amendment filed on 01/06/2022. 
Claims 1-2, 4-6,11, and 13 are currently amended. 
Claims 1-16 are currently pending and examined below. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-16 is/are directed towards a statutory category they are directed to either a process, machine, manufacture, or composition of matter (Step 1, Yes). 
Claim 1 recites, in part, the limitations of A method for distributing a redemption code, comprising: receiving […] a redemption code data sent by a merchant, wherein said redemption code data comprise a merchant identifier and redemption code characters […]; writing […] the merchant identifier and the redemption code characters in said redemption code data into a first data table as a primary key; splitting […] said first data table into a preset number of sub tables, and storing the redemption code data in said first data table into said present number of data 
Under the broadest reasonable interpretation, the claims recites limitations that can be practically performed in the human mind or by a human using pen and paper. The Examiner notes that “[c]laims can recite a mental process even if they are claimed as being performed on a computer,” and that “courts have found requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind” (see p. 8 of the October 2019 Update: Subject Matter Eligibility). The Examiner also notes that “both product claims (e.g., computer system, computer-readable medium, etc.) and process claims may recite mental processes” (see p. 8 of the October 2019 Update: Subject Matter Eligibility). The mere nominal recitation of the additional elements identified below do not take the claims out of the mental process grouping. Thus, the claims recite a mental process. 
The claims also recite limitations that are considered a fundamental economic principle or practice (e.g., relating to commerce and economy), commercial interactions, advertising, marketing or sales activities or behaviors, business relations, managing personal behavior or relationships or interactions between people. The Examiner notes that certain activity between a person and a computer may fall within the certain methods of organizing human activity grouping (see p. 5 of the October 2019 Update: Subject Matter Eligibility). 
Therefore, the claims fall under the following enumerated groupings of abstract ideas: mental processes (e.g., concepts performed in the human mind (including an observation, evaluation, judgment, or opinion)), and/or certain methods of organizing human activity (e.g., fundamental economic principles or practices (including hedging, insurance, mitigating risk), commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)) (Step 2A, Prong 1, Yes). 
Claim 1 recites the additional element(s) of “by means of a server having a processor, a computer-readable storage medium having instructions stored therein such that when executed, said processor performs”, “from a client computer of a redemption code system of” and “said server comprises a plurality of sub-servers”. These additional element(s) are recited at a high level of generality, and under the broadest reasonable interpretation are generic processor(s) and/or generic computer component(s) that perform generic computer functions. The generic processor and/or generic computer component limitation(s) are no more than mere instructions to apply the exception using a generic computer component. The additional element(s) are merely used as tools, in their ordinary capacity, to perform the abstract idea. The additional elements amount to adding the words “apply it” with the judicial exception. Merely implementing an abstract idea on generic computers and/or generic computer components does not add integrate the judicial exception or amount significantly more similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. Using a computer to take data, compute a result, and return the result to a user amounts to electronic data query and retrieval—some of the most basic functions of a computer. “[T]he use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent eligible subject matter" (see pp 10-11 of FairWarning IP, LLC. v. Iatric Systems, Inc. (Fed. Cir. 2016)). The additional elements also amount to generally linking the use of the abstract idea to a particular technological environment or field of use. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not 
In Step 2B, the additional elements also do not amount to significantly more for the same reasons set forth with respect to Step 2A Prong 2. The Examiner notes that revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be reevaluated in Step 2B because the answer will be the same. However, unless an Examiner had previously concluded under revised Step 2A that an additional element was insignificant extra-solution activity, they should reevaluate that conclusion in Step 2B (see 2019 Revised Patent Subject Matter Eligibility Guidance). Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional elements do not amount to a claim that integrates the judicial exception in to a practical application, nor do they amount to a claim that amounts to significantly more than the abstract idea itself. The additional elements amount no more than a mere instructions to apply the abstract idea using generic computer components. The additional elements do not integrate the abstract idea into a practical application or amount to significantly more because they do not impose any meaningful limits on practicing the abstract idea (Step 2B, No). 
Claims 2 and 4-10 also recite limitations that are similar to the abstract ideas identified with respect to claim 1 (i.e., mathematical concepts, certain methods of organizing human 
Claim 3 also recites limitations that are similar to the abstract ideas identified with respect to claim 1 (i.e., mathematical concepts, certain methods of organizing human activities and/or mental processes). Claim 3 recites the additional elements of “hash”, “Message-Digest algorithm 5”, and “binary code”. In Step 2A Prong 2, the additional elements of “hash” and “Message-Digest algorithm 5” amount to adding the words “apply it” with the judicial exception, mere instructions to implement the idea on a computer, using a computer as a tool to perform an abstract idea, adding insignificant extra-solution activity to the judicial exception, and generally linking the use of the judicial exception to a particular technological environment or field of use. In Step 2B, the additional elements of “hash” and “Message-Digest algorithm 5” also amount to simply appending well-understood, routine, and conventional activity in Step 2B as evidenced by at least ¶ 46 of Applicant’s specification because it describes Message-Digest algorithm 5 and hash value “in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a)” (see p. 3 of Memorandum: Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.)), and/or ¶ 59 of US 2015/0347722 A1. The additional element of “binary code” amounts to adding the words “apply it” with the judicial exception, mere instructions to implement the idea on a computer, using a computer as a tool to perform an abstract idea, and generally linking the use of the judicial exception to a particular technological environment or field of use in both Step 2A Prong 2 and in Step 2B. Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually.
“A system […] including a client computer and a server having a processor”, “wherein said client computer is located on the side of a merchant”, and “wherein said server comprises a plurality of sub-servers”. However, for the same reasons set forth with respect to claim 1, claim 11 also does not integrate the judicial exception into a practical application or amount to significantly more. 
Claim 12 also recite limitations that are similar to the abstract ideas identified with respect to claim 11 (i.e., certain methods of organizing human activities and/or mental processes). Claim 12 does not recite any additional elements other than those recited in claim 11. Therefore, for the same reasons set forth with respect to claim 11, claim 12 also does not integrate the judicial exception into a practical application or amount to significantly more. 
Claim 13 recites, in part, the limitations of […] receive a redemption code data sent by a merchant, wherein said redemption code data includes a merchant identifier and redemption “A server comprising a redemption code data receiving module, a redemption code data storing module, a distribution request receiving module, a target customer determining module and a redemption code data sending module” and “a client computer”. However, for the same reasons set forth with respect to claim 1, claim 13 also does not integrate the judicial exception into a practical application or amount to significantly more. 
Claims 14-16 also recite limitations that are similar to the abstract ideas identified with respect to claim 11 (i.e., certain methods of organizing human activities and/or mental processes). Claim 14 recites the additional elements of “wherein said server further comprises a routing data table establishing module.” Claim 15 recites the additional elements of “wherein said sever comprises a plurality of sub-servers, and said server further comprising an equalizing module.” Claim 16 recites the additional elements of “wherein said server further comprises a distribution flag setting module.” However, for the same reasons set forth with respect to claim 13, claims 14-16 also does not integrate the judicial exception into a practical application or amount to significantly more.



Prior Art
The Examiner notes that after an exhaustive search on the claims as currently amended, the claims currently overcome prior art. The closest prior art found to date are the following: 
Lemphers et al. (US Patent No. 10,592,915 B2) discloses a coupon validation server that operates in a computer cluster and/or server farm environment. However, Lemphers fails to explicitly disclose the allocating of distribution requests and sub data tables to sub-servers evenly as claimed.  
Baumgartner et al. (US Patent No. 10,698,987 B2) discloses the generation of one or more coupon identifiers by passing one or more pieces of identifying information from a removable memory storage device through a hash function to determine a hash data value that is uniform in length and unique. 
Ye et al. (US 2018/0253769 A1) discloses a plurality of sub-servers that are each allocated a certain type of promotion. 
Gordon et al. (US Patent No. 9,451,309 B2) discloses the allocating of advertising requests among multiple servers. 
Garg et al. (US Patent No. 9,426,211 B2) discloses the concept of multiple servers sharing resources. 
Phan et al. (US Patent No. 8,966,486 B2) disclose the concept of using a cluster of servers to store and manage everything from e-mail accounts, web searching, online advertising, and numerous other cloud-based functions. However, Phan et al. fails to explicitly disclose the allocating of distribution requests and sub data tables to sub-servers evenly as claimed.  
Saura (US 2014/0172584 A1) discloses an advertising distribution service that may be provided as a single server or a cluster of servers. 
Gernaat et al. (US 2012/0284107 A1) discloses multiple coupon servers distributing coupons. 
Gould et al. (US 2007/0265915 A1) discloses a marketing campaign server possessing load balancing and/or clustering architectures. 
Ellis et al. (US 2006/0212350 A1) discloses the concept allocating a bucket of ads to each ad server in a cluster, dividing the number of ads evenly amongst the cluster of ad servers, and tracking how many ads each ad server has it in (see ¶¶ 330-336). However, Ellis et al. fails to disclose the receiving of redemption code data sent by a merchant, the writing of the merchant identifier and the redemption code characters into a first data table as a primary key, and the obtaining of redemption code data from a sub data table that corresponds to one of said sub-servers in accordance with said distribution request. 

Response to Arguments
Applicant's arguments filed 01/06/2022 have been fully considered but they are not persuasive. In the Remarks, Applicant argues: 

Argument A: “Applicant respectfully submits that the claims do not recite an abstract idea and alternatively recite significantly more than an abstract idea for at least the following reasons. […] Here, the application specifically describes a problem reproduced below. […] the redemption code data may be split into a plurality of tables and stored therein, and the plurality of sub data tables may be evenly allocated to the plurality of sub-servers for distributing the redemption code data, thereby improving the efficiency of the redemption code distribution. Accordingly, the application describes a problem faced by the technological field of distributing redemption code, and also describe a solution for the problem, which improves the technology field of distributed redemption code. […] Likewise, here, as already explained above, the limitations of the claim taken as a whole recite significantly more than an abstract idea because the claim as a whole provides a specific improvement to the technological field of redemption code distribution as described in the application and as claimed.” 

In response, the Examiner respectfully disagrees. The Examiner directs Applicant’s attention to the above modified 35 U.S.C. § 101 rejection for why the claims as currently amended still do not integrate the judicial exception into a practical application or amount to significantly more. 
With regard to the argument that the allocation of redemption codes to the plurality of sub-servers improves the efficiency of the redemption code distribution, the Examiner respectfully disagrees. The specification fails to further explain how the claimed invention improves the functioning of the computer, or to any other technology or technical field. “[I]f the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the details necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology” (see p. 12 of October 2019 Update: Subject Matter Eligibility). The additional elements identified above are being used as tools, in their ordinary capacity, to perform the abstract idea. The advance lies entirely in the realm of the abstract idea. 
Unlike in DDR in which the claimed invention solved the business challenge of retaining website visitors that is particular to the Internet, here the claimed invention amounts to merely reciting the performance of a business practice along with the requirement to perform it on the Internet. The claimed invention here is not necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks. “We caution, however, that not all claims purporting to address Internet-centric challenges are eligible for patent” (see p. 22 of DDR Holdings, LLC v. Hotels.com, L.P. (Fed. Cir. 2014)).
The Examiner notes that judicial exceptions are still exceptions despite their novelty, and that questions of preemption are inherent in and resolved by the two-part framework from Alice Corp. and Mayo, as explained by the Federal Circuit in OIP and Sequenom. Moreover, while a preemptive claim may be ineligible, the absence of complete preemption does not demonstrate that a claim is eligible. 
	Therefore, the claims do not integrate the judicial exception into a practical application, nor do they amount to significantly more. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAM REFAI whose telephone number is (313)446-4822. The examiner can normally be reached M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAM REFAI/Primary Examiner, Art Unit 3681